internal_revenue_service index no number release date cc dom it a plr-103425-99 date in re x a b c d dear this is in reference to a request filed on behalf of x for permission to change to the deferred expense method of deducting software development costs relating to four computer_software projects for the taxable_year beginning year_of_change it is represented that under the present method_of_accounting the taxpayer is currently deducting software development costs the taxpayer is proposing to capitalize the research_and_experimental_expenditures related to the following computer_software projects a b c d the change in accounting_method will only apply to the projects listed above for software development costs paid_or_incurred by the taxpayer on or after the first day of the year_of_change the amortization period will be months from the date of completion of each project or over a shorter period eg months in certain cases where the taxpayer can establish that such costs have a useful_life if less than months permission is hereby granted the taxpayer pursuant to the facts presented to change to the deferred expense method of deducting software development costs for the four projects listed above paid_or_incurred on or after the first day of the year_of_change and to amortize over a period of months or less beginning with the year_of_change provided the taxpayer keeps its books_and_records for the year_of_change provided they are not closed for that year on the date the taxpayer receives this letter and for later tax years on the method granted in this letter that the taxpayer uses the method granted in this letter for the tax_year of change and for all later years unless the taxpayer secures permission to change to another recognized method that the taxpayer attaches a copy of this letter to its tax_return for the year_of_change as evidence of its authority for making the change in accordance with the provisions of a power_of_attorney currently on file we are sending this letter to the taxpayer’s representative a copy will be sent to the taxpayer the accounting_method change granted in this letter is directed only to the taxpayer who requested it sec_6001 provides that it may not be used as precedent sincerely yours assistant chief_counsel income_tax and accounting by j charles strickland chief branch identification_number
